103 F.3d 827
96 Cal. Daily Op. Serv. 9293, 96 Daily JournalD.A.R. 15,306Patrick James JEFFRIES, Petitioner-Appellee,v.Tana WOOD, Superintendent, Respondent-Appellant.
No. 95-99003.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 20, 1996.Decided Dec. 20, 1996.

Appeal from the United States District Court for the Western District of Washington, Carolyn R. Dimmick, District Judge, Presiding.  D.C. No. CV-90-00925-CRD.
Before: HUG, Chief Judge, GOODWIN, SCHROEDER, FLETCHER, REINHARDT, BRUNETTI, KOZINSKI, T.G. NELSON, HAWKINS, TASHIMA, and THOMAS, Circuit Judges.


1
On August 29, 1996, the Court directed the parties to submit briefs on the question of whether the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 ("Act") applied to cases filed prior to the Act's effective date.  This issue has been fully briefed and was submitted on oral argument on November 20, 1996.


2
A number of Ninth Circuit panels have stayed decisions pending resolution of this question.  Accordingly, we have elected to announce our decision prior to issuing an opinion.


3
We hold that the amendments to Chapter 153 of Title 28 of the United States Code contained in Title I of the Act do not apply to cases filed in the federal courts of this Circuit prior to the Act's effective date of April 24, 1996.  A full opinion detailing the rationale for our decision, along with a decision on the merits, will be forthcoming, together with any separate concurring or dissenting opinions which members of the en banc panel may wish to file.


4
Judges GOODWIN, BRUNETTI and HAWKINS dissent from the issuance of this order.